Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8 – 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2021/0303868 A1) in view of Jin et al. (CN 109112770 A).

Regarding claim 1, Yeo discloses: “a method of controlling an operation of a clothing treatment apparatus installed indoors [see para: 0054; Referring to FIG. 1, the electronic apparatus 10 may include a clothing care system], the method comprising: 
obtaining first image information obtained by photographing clothing through a camera of the clothing treatment apparatus [see para: 0060; electronic apparatus 10 may generate a first clothing image by photographing first clothing in the process room 11 by using the camera]; 
obtaining second image information obtained by photographing an entrance and exit of a user wearing the clothing through a camera for monitoring an entrance and exit of a room [see para: 0067; a second clothing image generated by photographing the second clothing]; and 
Yeo does not explicitly disclose: “determining an operating mode of the clothing treatment apparatus according to an analysis result of the first image information and the second image information”.
However, Jin, from the same or similar field of endeavor teaches: “determining an operating mode of the clothing treatment apparatus according to an analysis result of the first image information and the second image information [see page: 2; lines: 12 – 14; a clothes-processing device control method, by the receiving mobile terminal of the clothes to be processed obtained image, identifying the image determining the suitable washing mode].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify eliminating dust or odors from the clothes by supplying air or hot air generated by the air blower to the clothes caring system disclosed by Yeo to add the teachings of Jin as above, in order to provide a means for determining the suitable washing mode and reducing the cost of the clothes washing process, the processor identifying the images of the clothes of the person by capturing multiple images. The machine learning process also determining the type of processing suitable for the clothes washing mode and sending to the mobile terminal pre-bound clothes processing device for indicating the washing mode control instructions [Jin see page: 2].  

Regarding claim 8, Yeo and Jin disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Yeo does not explicitly disclose: “further comprising, in response to an analysis result of the first image information and the second image information, interworking with the clothing treatment apparatus and setting a washing mode of a laundry apparatus to wash the clothing”.
However, Jin, from the same or similar field of endeavor teaches: “further comprising, in response to an analysis result of the first image information and the second image information, interworking with the clothing treatment apparatus and setting a washing mode of a laundry apparatus to wash the clothing  [see page:2; lines: 26 – 27; the image of the clothes to be processed for identification, determining the type of the to-be-processed suitable for clothes washing mode].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify eliminating dust or odors from the clothes by supplying air or hot air generated by the air blower to the clothes caring system disclosed by Yeo to add the teachings of Jin as above, in order to provide a means for determining the suitable washing mode and reducing the cost of the clothes washing process, the processor identifying the images of the clothes of the person by capturing multiple images. The machine learning process also determine the type of washing mode for suitable clothes and sending information to the mobile terminal pre-bound clothes processing device for indicating the washing mode control instructions [Jin see page: 2].  

Regarding claim 9 and 10, claim 9 and 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 8.

Claim 2 - 4 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2021/0303868 A1) in view of Jin et al. (CN 109112770 A) and further in view of Cao et al. (CN 111832541 A).

Regarding claim 2, Yeo and Jin disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Although Yeo and Jin disclose the forgoing features, they do not explicitly disclose: “wherein the obtaining of the second image information comprises obtaining the second image information including a going out time and a returning time of the user wearing the clothing”.
However, Cao, from the same or similar field of endeavor teaches: “wherein the obtaining of the second image information comprises obtaining the second image information [see page: 3; last para; The area image capturing device 120 may acquire an area image of each corresponding area, where each area corresponds to at least one target object, generally, when an area is set as one station, the corresponding target object is one, and when multiple areas are set, the corresponding target objects are multiple, in this embodiment, for example, the set area corresponds to one station, and one station corresponds to one target object; the region duration counting device 110 may determine whether the target object corresponding to the region is in the corresponding region according to the facial features, the head features, the clothing and the like of the person in the region image] including a going out time and a returning time of the user wearing the clothing [see page: 5; lines: 35 - 39; In this embodiment, the door entry time point may be understood as a time when the target object enters the door; the exit time point can be understood as the time when the target object exits; the office time point may be understood as a time when the target object is in the office area. The target object may enter and exit a door for a plurality of times in one day, a plurality of images of each door collected by the door image capturing device may contain the target object, and similarly, the images collected by the door image capturing device and the office image capturing device also contain the target object in a plurality of images. And determining the door entering time point, the door exiting time point and the office time point of the target object according to the shooting of the images].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify eliminating dust or odors from the clothes by supplying air or hot air generated by the air blower to the clothes caring system by Yeo to add the teachings of Jin as above, to further incorporate the teachings of Cao to record duration and a region image capturing device corresponding to each setting region, the region duration counting device determine whether the target object corresponding to the region is in the corresponding region according to the facial features, the head features, the clothing and the like of the person in the region image. The target object may enter and exit a door for a plurality of times in one day and a plurality of images of each door collected by the door image capturing device may contain the target object and times the person enters and left [Cao see page: 3 and page: 5].

Regarding claim 3, Yeo and Jin disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Furthermore, Yeo disclose: “further comprising, after the obtaining of the second image information and before the determining of the operating mode, obtaining location information between the going out time and the returning time from the user's terminal [see para: 0057; According to an embodiment, the electronic apparatus 10 may establish a communication network by using a wired or wireless communication method. The electronic apparatus 10 may include a wireless communication module (e.g., a cellular communication module, a short-range wireless communication module, or a global navigation satellite system (GNSS) communication module)].  

Regarding claim 4, Yeo and Jin disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Furthermore, Yeo disclose: “wherein the determining of the operating mode comprises: determining a clothing material type from the first image information [see para: 0062; The information about the first clothing may include at least one of, for example, a representative image of the first clothing, a type of the first clothing, a brand of the first clothing, or a color of the first clothing], and extracting management guide information of the clothing based on a database in which a management guide according to the clothing material type is stored in advance [see para: 0069; According to an embodiment, the electronic apparatus 10 may obtain the information about the second clothing matching the first clothing, by using the clothing trend database. The clothing trend database may be generated using at least one of clothing images or clothing data included in online fashion magazines, clothing images or clothing data included in social media, or pedestrian images obtained using closed-circuit televisions (CCTVs) located in various regions. However, the clothing trend database is not limited thereto. The clothing trend database may include various types of data related to clothes]; 
predicting a state of the clothing by extracting weather information between the going out time and the returning time included in the second image information [see para: 0009; Various fields using AI technology are as described below. The linguistic understanding is a technology for recognizing and applying/processing human languages/characters, and includes natural language processing, machine translation, dialog systems, queries and responses, speech recognition/synthesis, etc. The visual understanding is a technology for recognizing and processing objects like human vision, and includes object recognition, object tracking, image search, human recognition, scene understanding, space understanding, image enhancement, etc. The inference/prediction is a technology for determining information and logically performing inference and prediction, and includes knowledge/probability-based inference, optimization prediction, preference-based planning, recommendation, etc]; and 
determining an operating mode of the clothing treatment apparatus by combining the management guide information and the predicted state of the clothing [see para: 0009; The inference/prediction is a technology for determining information and logically performing inference and prediction, and includes knowledge/probability-based inference, optimization prediction, preference-based planning, recommendation, etc. The knowledge representation is a technology for automating human experience information into knowledge data, and includes knowledge construction (e.g., data generation/classification), knowledge management (data utilization), etc].  

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 13, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Allowable Subject Matter
Claims 5 – 7 and 14 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cai et al (CN 112195611 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486